DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/22/2021 has been entered. Claims 1, 6, 9, 11, and 13 are currently amended.  Claims 2-5, 7, and 14-19 have been cancelled.  Claims 1, 6, 8-13, and 20-21 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 5, filed on 12/22/2021, with respect to claim objections has been fully considered and is persuasive.  The claim objections are withdrawn.

Allowable Subject Matter
Claims 1, 6, 8-13, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 6 direct to coating layers of a hydraulic device part consisting of recited composition.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Prasse et al (US3690686) in view of Berczik (US 5595616 A) and Beaumont (US4599861A); and Takeshi et al (JP2001140039, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 6, 8-13, and 20-21 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762